                                                                                             FILED
                                                                                    2019 Oct-10 PM 04:45
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

GREGORY GARABITO,                           )
                                            )
      Petitioner,                           )
                                            )
v.                                          )   Case No.: 4:19-cv-00252-LSC-HNJ
                                            )
DAVID RIVERA, I.C.E. Field Officer          )
Director, et al.,                           )
                                            )
      Respondents.                          )

                           MEMORANDUM OPINION

      The magistrate judge filed a report on September 23, 2018, recommending

Respondents’ motion to dismiss be granted and the petition be dismissed as moot

based on Petitioner’s removal to the Dominican Republic. (Doc. 18). Although the

magistrate judge advised Petitioner of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the magistrate judge’s report is hereby

ADOPTED and the recommendation is ACCEPTED. Because Petitioner has been

removed, the court can no longer provide meaningful relief. Thus, the court finds

that the petition for writ of habeas corpus is moot. See Nyaga v. Ashcroft, 323 F.3d 906,

913 (11th Cir. 2003). Accordingly, Respondents’ motion to dismiss (doc. 17) is due to

be granted and the petition is due to be dismissed.

                                           1
A separate order will be entered.

DONE and ORDERED on October 10, 2019.



                                    _____________________________
                                           L. Scott Coogler
                                     United States District Judge
                                                                160704




                                    2
